department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date cc fip tl-n-3273-99 uilc internal_revenue_service national_office field_service_advice memorandum for phoebe l nearing district_counsel michigan district cc ner mic det from subject lon b smith acting associate chief_counsel financial institutions and products cc fip sec_847 - special estimated_tax payments - sale of electing company’s stock when sec_338 election in effect this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative tl-n-3273-99 the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer sub year year year year a date issues what effect does the sale of sub’s stock by taxpayer outside taxpayer’s affiliated_group have on the special loss discount account slda maintained by sub under sec_847 if a sec_338 election is in effect for the sale of sub’s stock what effect does the sale of sub’s stock by taxpayer outside of taxpayer’s affiliated_group have on special estimated_tax payments setps previously made by sub if a sec_338 election is in effect for the sale of sub’s stock conclusion sec_1 under sec_847 of the code the entire amount remaining in sub’s slda account at the time its stock was sold by taxpayer outside taxpayer’s affiliated_group is included in sub’s gross_income on its final return as a member of taxpayer’s affiliated_group under sec_847 an amount of setps equal to the additional tax generated as a result of the sale of sub’s stock outside taxpayer’s affiliated_group will be applied as a credit against such additional tax as provided in sec_847 tl-n-3273-99 any setps remaining after the application of setps against the additional tax generated by the income inclusion under sec_847 will be voided facts taxpayer is a diversified holding_company sub is a property and casualty insurance_company taxable under sec_831 of the code taxpayer files a consolidated_return on a calendar_year basis in year the stock of sub was purchased by taxpayer and sub became a member of the taxpayer’s affiliated_group on date year a taxpayer sold sub’s stock outside taxpayer’s affiliated_group a sec_338 election was jointly made for the sale of sub’s stock by taxpayer and the purchaser of the stock from year to year the calendar_year prior to taxpayer’s sale of sub’s stock sub elected to take the additional deductions provided by sec_847 of the code and accordingly made setps as required by sec_847 - sub maintained an slda account in computing its separate_taxable_income for its last year before leaving taxpayer’s affiliated_group sub brought the remaining balance of its slda account into gross_income taxpayer then claimed the entire remaining balance of its setps according to sub’s and taxpayer’s records as a prepayment credit the service center’s records indicated that sub’s remaining balance of setps was a lower amount than taxpayer claimed the service_center refunded taxpayer the lower amount law and analysis sec_832 provides in the case of an insurance_company subject_to the tax imposed by sec_831 that the term taxable_income means the gross_income as defined in sec_832 less the deductions allowed by sec_832 sec_832 of the code defines the term gross_income to include the combined gross amount earned during the taxable_year from investment_income and from underwriting_income as provided in sec_832 computed on the basis of the underwriting and investment exhibit of the annual_statement approved by the national association of insurance commissioners note that your memorandum to us states that upon receiving this field_service_advice the revenue_agent assigned to this case will work with the service_center to reconcile the difference between its records and taxpayer’s with regard to the remaining balance in sub’s setp account tl-n-3273-99 sec_832 of the code provides that the term underwriting_income means the premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_832 of the code provides that the determination of losses_incurred includes the net change during the taxable_year of discounted_unpaid_losses as defined in sec_846 sec_847 of the code allows an insurance_company required to discount unpaid_losses as defined in sec_846 to deduct an amount not to exceed the excess of the undiscounted_unpaid_losses as defined in sec_846 over the amount of the related discounted_unpaid_losses determined under sec_846 to the extent not deducted in a prior taxable_year as provided in sec_847 this deduction is allowed only to the extent it results in a tax_benefit in the current taxable_year or in any carryback_year and only to the extent that setps are made in an amount equal to the tax_benefit attributable to the deduction sec_847 requires each insurance_company that is allowed a deduction under sec_847 to establish and maintain a slda under sec_847 an amount equal to the amount allowed as a deduction for the taxable_year under sec_847 is added to the insurance company’s slda under sec_847 amounts are subtracted from the slda and included in gross_income as losses are paid and the related discount declines sec_847 provides that if an insurance_company liquidates or otherwise terminates its insurance_business and does not transfer or distribute its insurance_business in an acquisition of assets referred to in sec_381 the entire amount remaining in the company’s slda will be subtracted and included in gross_income sec_847 further provides that except in the case where a company transfers or distributes its insurance_business in an acquisition of assets referred to in sec_381 if the company is not subject_to the tax imposed by sec_801 or sec_831 for any taxable_year the entire amount in the slda at the close of the preceding_taxable_year will be subtracted from the slda in such preceding_taxable_year and included in gross_income sec_847 provides that if amounts are included in gross_income under sec_847 or sec_847 for any taxable_year and an additional tax is due for such year or any other year as a result of the inclusion an amount of setps equal to the additional tax will be applied against such additional tax sec_847 provides that in any case to which sec_847 applies any setps remaining after the credit attributable to the income inclusion under sec_846 will be voided tl-n-3273-99 sec_381 refers to the acquisition of assets of a corporation by another corporation - in a distribution to such other corporation to which sec_332 relating to the liquidation of subsidiaries applies or in a transfer to which sec_361 relating to nonrecognition_of_gain_or_loss to corporations applies but only if the transfer is in connection with a reorganization described in sec_368 c d f or g sec_338 of the code allows certain elections to be made in the case of any qualified_stock_purchase as defined in sec_338 upon the making of a sec_338 election the corporation target whose stock is being sold is considered to be two separate corporations old target which refers to target for periods ending on or before the close of target’s acquisition_date as defined in sec_338 and new target which refers to target for subsequent periods old target is treated as transferring all of its assets to an unrelated_person in exchange for consideration that includes the assumption of or taking subject_to liabilities new target is treated as acquiring all of its assets from an unrelated_person in exchange for consideration that includes the assumption of or taking subject_to liabilities together old target’s transfer and new target’s acquisition of target’s assets are referred to as the deemed asset sale if a sec_338 election is made old target is deemed to liquidate after the deemed asset sale while it is still a member of the selling_consolidated_group or owned by the selling affiliate other rules of law then apply to determine the tax consequences to the parties as if the parties had actually engaged in the transactions deemed to occur see sec_338 h sec_1_338_h_10_-1 e of the income_tax regulations applying this analysis to the facts of the present case sub as old sub and new sub is treated as first engaging in a deemed asset sale upon the transfer of its assets to new sub old sub’s insurance_business terminates old sub is then treated as making a liquidating_distribution under sec_332 to taxpayer because old sub is deemed to hold the proceeds of the asset sale not the assets of the insurance_business at the time of the liquidation old sub is deemed to have transferred or distributed the proceeds of the asset sale not its former assets including the insurance_business to taxpayer in the sec_332 liquidation further old sub’s insurance_business is not deemed to be acquired in a distribution or transfer to which sec_361 applies since gain was recognized on new target’s deemed acquisition of old target’s assets from an unrelated_person as indicated above sec_847 applies here as if the parties had actually engaged in the transactions deemed to occur as a result of the sec_338 election thus for purposes of sec_847 sub ie old sub is treated as liquidating as a result of the tl-n-3273-99 sale of its stock and the sec_338 election thus the last taxable_year of sub as old sub is treated as being the taxable_year beginning on january year a and ending on date year a see sec_443 of the code and sec_1_443-1 of the regulations moreover as set forth above sub’s insurance_business is not transferred or distributed in an acquisition of assets referred to in sec_381 therefore under sec_847 the entire amount remaining in sub’s slda account on date year a is subtracted from sub’s slda account and included in its gross_income for its short taxable_year beginning on january year a and ending on date year a sub’s last return as a member of taxpayer’s affiliated_group this amount will be reflected in taxpayer’s consolidated_return for year a see sec_1_1502-2 and sec_1_1502-11 of the regulations under sec_847 an amount of setps equal to the additional tax generated by the income inclusion under sec_847 will be applied as a credit against such additional tax under sec_847 any setps remaining after the setps are so applied will be voided case development hazards and other considerations the hazards presented by this field_service_advice are minimal since this field_service_advice consists of straightforward applications of the code and the regulations please call if you have any further questions lon b smith acting associate chief_counsel financial institutions and products by donald j drees jr senior technician reviewer cc fip cc joseph f maselli regional_counsel cc ner michael corrado assistant regional_counsel tl cc ner
